j internal_revenue_service index nos department of the treasury p o box pen francin sation person to contact telephone number refer reply to cc dom p si plr-113584-98 date dec re _ legend dear spouse date date this is in response to your submission of date on behalf of decedent's_estate in which you requested an extension of time under sec_301_9100-1 of the procedure and administration regulations to make a reverse qualified_terminable_interest_property qtip_election under sec_2652 revenue code of the internal decedent died testate on date decedent was survived by to be used to satisfy cash decedent's will provides that upon her death decedent's spouse half of the community_property is bequests totaling dollar_figure to decedent's grandchildren and great is also to be used to pay any of the grandchildren decedent's_estate expenses debts and funeral_expenses decedent's remaining community_property assets are to trust b for the life of spouse and then upon spouse's death distributed to decedent's daughter son-in-law and three the terms of trust b satisfy the- grandchildren equally requirements for making a qtip_election under sec_2056 be put in any of it spouse as executor of decedent's_estate employed an attorney to prepare the estate_tax_return the attorney failed to inform was made with respect to trust b the executor of the reverse_qtip_election and it was not elected on the schedule r attached to the return a valid qtip_election on date the estate filed an amended schedule r that properly signifies that a reverse_qtip_election is being made under sec_2652 for trust b sec_2001 imposes a tax on the transfer of the taxable a citizen or resident of the estate of every decedent who is united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides the general_rule that no deduction shall be allowed for an interest passing to the surviving_spouse if an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail on the lapse of time on the occurrence of sec_2056 a provides that in the case of qualified_terminable_interest_property the entire property shall be treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property shall be treated as passing to any person other than the surviving_spouse sec_2056 b i defines qualified_terminable_interest_property as property decedent income_interest for life sec_2056 b v applies and in which the surviving_spouse has a qualifying to which an election under which passes from the sec_2056 b v provides that an election under sec_2056 with respect to any property is to be made by the the election executor on the return of tax imposed by sec_2001 once made is irrevocable under sec_2044 any property in which the decedent possessed a qualifying_income_interest_for_life and for which a deduction is allowed under sec_2056 is includible in the decedent's gross_estate sec_2601 imposes a tax on every generation-skipping_transfer gst made after date sec_2631 provides for a generation-skipping_transfer_tax gstt exemption of dollar_figure which may be allocated by the individual or the individual's estate to any property with respect to which such individual is the transferor 1999j under sec_2632 the allocation may be made at any time on or before the date prescribed for filing the individual's estate_tax_return including extensions sec_2632 provides that any portion of an individual's gstt exemption that has not been allocated by the individual or the individual's estate will be automatically allocated first to property which is the subject of a direct_skip occurring at the individual's death and second to trusts with respect to which the individual is the transferor and from which a taxable_distribution or taxable_termination might occur at or after the individual's death direct skips and trusts in proportion to the respective amounts at the time of allocation of the nonexempt portions of the properties and trusts this automatic allocation is made among the under sec_26_2632-1 of the generation-skipping_transfer_tax regulations no automatic allocation is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of any generation-skipping transfers with respect to the trust sec_2652 provides that for gst purposes the transferor_of_property is the decedent in whose gross_estate the property is included to a qtip_election that is subsequently includible in the surviving spouse's gross_estate under sec_2044 the surviving_spouse would become the transferor of the property for gst purposes however sec_2652 provides that in the case of any thus in the case of property subject ‘trust with respect to which a deduction is allowed to the as if the election to be treated as qualified terminable decedent under sec_2056 the estate of the decedent may elect to treat all of the property in the trust for purposes of the gst tax interest property had not been made to as the reverse_qtip_election qtip_election is that the decedent remains for gst purposes the transferor of the qtip_trust for which the election is made a result the decedent's gstt exemption may be allocated to the qtip_trust this election is referred the consequence of a reverse as under sec_301_9100-1 of the procedure and administration regulations the commissioner of internal revenue may grant a reasonable extension of the time to make a regulatory election or a statutory election but no more than months except in the a taxpayer who is abroad under all subtitles of the case of internal_revenue_code except subtitles e if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer has acted reasonably and in good_faith and granting the relief will not prejudice the interests of the government and i g h sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301 a sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 a based on the facts submitted and representations made in this case we conclude that the standards of sec_301_9100-1 and sec_301_9100-3 have been satisfied consequently an extension of time is granted until date sec_2652 with respect to trust b for making an election under we note that an extension of time to make the reverse_qtip_election under sec_2652 does not extend the time to make an allocation of any remaining gstt exemption since the time for making the allocation is expressly prescribed by the statute the instant case the executor made an allocation of decedent's gstt exemption on the original schedule r in the amount of dollar_figure for the outright bequests to decedent's grandchildren and great grandchildren accordingly in view of the reverse_qtip_election decedent's remaining gstt exemption is allocated in accordance with the rules of sec_2632 to trust b in except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code a copy of this letter should be forwarded to the district a copy is office where decedent's_estate tax_return was filed included for that purpose this ruling is directed only to the taxpayer who requested sec_6110 provides that it may not be used or cited it as precedent sincerely yours __ igned paul kugier f paul f kugler assistant chief_counsel passthroughs and special industries enclosure copy of letter copy for sec_6110 purposes
